John Rene Aguilar, Johnny B.
                                                                    Wells, Laura Ashley Wells,
                                                                       and Johnny Montoya



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 18, 2015

                                      No. 04-14-00609-CV

                               Irma LEMUS and Manuel Lemus,
                                        Appellants

                                                v.

  John Rene AGUILAR, Johnny B. Wells, Laura Ashley Wells, and Johnny Montoya Garza,
                                    Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-00251
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellees’ motion for extension of time to file their brief is granted. We order appellees’
brief due June 19, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court